Citation Nr: 0217737	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  01-04 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment 
of nonservice-connected pension benefits in the calculated 
amount of $1,400.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1940 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  February 2001 determination by 
the Committee on Waivers and Compromises (Committee) at a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A written communication received in March 2001 was 
accepted as a notice of disagreement.  A statement of the 
case was issued in May 2001, and a substantive appeal was 
received in May 2001.  


FINDINGS OF FACT

1. The RO has determined that nonservice-connected pension 
benefits were 
overpaid to the veteran in the amount of $1,400.00.

2. There is no evidence of fraud, misrepresentation, or bad 
faith on the part of the 
veteran.

3. The veteran is at fault in the creation of this 
overpayment of non-
service-connected pension benefits.

4. Repayment of the debt would not deprive the veteran of 
the basic necessities of 
life or otherwise defeat the purpose of the pension 
benefit program.

5. There are no other elements of the standard of equity 
and good conscience that 
mandate waiving recovery of overpayment.


CONCLUSION OF LAW

Recovery of the overpayment of nonservice-connected 
pension benefits, in the calculated amount of $1,400.00, 
would not be against the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 1.963(a), 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that the notice and duty-to-assist 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), are relevant to chapter 51 of title 38 of the 
United States Code and do not apply in waiver of 
overpayment cases which are governed by chapter 53.  
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

Legal Criteria



Applicable law makes it clear that it is the 
responsibility of the pension recipient to notify VA of 
all circumstances that will affect the entitlement to 
receive the rate of the benefit being paid, and such 
notice must be provided when the recipient acquires 
knowledge that his or her income has changed.  See 38 
C.F.R. §§ 3.277, 3.660(a)(1).

The recovery of overpayments of any benefits made under 
laws administered by VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on 
the part of the person or persons having an interest in 
obtaining the waiver and recovery of the indebtedness from 
the payee who received such benefits would be against the 
principles of equity and good conscience.  See 38 U.S.C.A. 
§ 5302(c); 38 C.F.R. § 1.963(a).

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular 
case indicate a need for reasonableness and moderation in 
the exercise of the Government's rights.  The decision 
reached should not be unduly favorable or adverse to 
either side.  The phrase "equity and good conscience" 
means arriving at a fair decision between the obligor and 
the Government.  In making this determination, 
consideration will be given to the following elements, 
which are not to be all-inclusive:

1. Fault of the debtor.  Where the actions of the debtor 
contribute to the creation of the debt.

2. Balancing of faults.  Weighing faults of the debtor 
against VA fault.

3. Undue hardship.  Whether collection would deprive the 
debtor or family of basic necessities.

4. Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which VA benefits 
were intended.

5. Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6. Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 C.F.R. § 1.965(a).

Analysis

Initially, the Board notes that the veteran has not 
disputed the amount of the debt in question and thus, that 
issue is not on appeal.  Instead, he argues that he served 
honorably during World War II, that he and his spouse are 
in ill health, and that in view of the probability that 
his medical expenses will increase, repayment of the debt 
would cause him and his wife financial hardship.

Turning to the record, the Board finds no evidence to 
indicate or suggest fraud, misrepresentation, or bad faith 
on the part of the veteran.  In response to certain 
contentions by the veteran that he resents being called a 
criminal, the Board hereby emphasizes to the veteran that 
he is not being accused of any intent to take advantage of 
the government or to receive benefits to which he was not 
entitled.  However, the veteran was paid VA benefits to 
which he was not entitled, and the Board must consider 
whether a waiver of recovery of overpayment would against 
the principles of equity and good conscience.

Specifically, the record shows that the veteran applied 
for non-service connection pension benefits in July 1998 
and stated in his application that his and his wife's 
monthly income was $800.00 from Social Security.  The 
veteran was awarded entitlement to nonservice-connected 
pension benefits in December 1998, effective from August 
1, 1998.  By letter in December 1998, the RO notified the 
veteran that the award action was based on the veteran's 
countable income.  The letter further informed the veteran 
that he was responsible for notifying VA immediately of 
any change in income, net worth, marital status, or number 
of dependents.

By letter in August 2000, the RO notified the veteran that 
they received information from Social Security which 
showed that he was currently received $958.50 in monthly 
benefits and had been receiving as much as $923.80 per 
month from Social Security as early as October 1998.  The 
letter also informed the veteran that they proposed to 
reduce his monthly benefits payments from $162.00 to 
$22.00, effective December 1, 1999.  The evidence further 
shows that by letter in November 2000, the RO provided the 
veteran with notice of the amount of the overpayment 
($1,400.00) and was informed of his right to request a 
waiver of the debt.

There is no explanation or other evidence in the record 
indicating why the veteran failed to notify VA that he was 
receiving $958.50 a month from Social Security as opposed 
to the $800.00 he claimed to be receiving as noted in his 
application for non-service connection pension benefits.  
Thus, it appears that the veteran must be assigned some 
fault in the creation of the overpayment by failing to 
notify VA of the increase in his income and by continuing 
to accept pension payments based on monthly income figures 
that he knew, or reasonably should have known, were 
inaccurate.  The Board further finds that there is no 
evidence of fault on the part of VA in this case as there 
is no evidence that they were notified by the veteran 
regarding the overpayment.

In support of his argument that repayment of the debt 
would cause him financial hardship, the veteran submitted 
a statement in November 2000 requesting a waiver of 
recovery of overpayment.  He asserted that his wife was 
being treated for cancer, he required oxygen 24 hours a 
day, he could not drive due to his medications, and was 
concerned that his and his wife's medical costs will 
increase in the future.  The veteran also submitted an 
unsigned Financial Status Report received in December 2000 
wherein he reported his total income of approximately 
$49,000.00.  The section on expenses was not filled out.  

Following the decision by the Committee in February 2001 
that denied the veteran's request for waiver of repayment 
of his indebtedness, the veteran filed a notice of 
disagreement in March 2001 along with a second unsigned 
Financial Status Report.  The veteran reported an average 
monthly income from retirement benefits for himself of 
approximately $10,600.00 and Social Security benefits of 
approximately $11,200.00.  Again, the section on expenses 
was not filled out.  

The veteran submitted a signed Financial Status Report in 
August 2001.  The veteran reported that his average 
monthly Social Security benefit was $958.50, and pension, 
compensation, or other income was $857.18.  He reported 
that his monthly income totaled approximately $1,799.00.  
He reported that his wife's monthly income was 
approximately $2,400.00 from her pension.  Thus, their 
total monthly income was approximately $4,200.00.  The 
veteran stated that his total monthly expenses were 
approximately $2,034.00, which included rent or mortgage 
payment, food, utilities and heat, car repair, gas, car 
insurance, home insurance, earthquake insurance, and other 
living expenses.   Therefore, according to the numbers 
provided by the veteran, his monthly income exceeds his 
monthly expenses by just over $2,100.00.  The veteran 
further reported that his assets include $4,000 cash in 
bank, $200 cash in hand, and a car.

Based on the above information, the Board is unable to 
conclude that with prudent budgeting, the collection of 
the overpayment would deprive him of food, shelter, or 
other basic necessities.  It is apparent that the veteran 
has been able to make payments on his monthly obligations.  
Thus, the Board cannot conclude that recovery of the 
overpayment would cause the veteran undue additional 
hardship.

While the Board recognizes the fact that the veteran's 
wife has cancer, that he requires oxygen 24 hours a day, 
and is unable to drive, the Board is not persuaded that 
recovery of the overpayment at issue would be unfair, 
unconscionable, or unjust.  Although the Board sympathizes 
with the veteran's circumstances, the evidence clearly 
shows that he is more than able to currently meet his 
monthly expenses despite the hardships that him and his 
wife endure.  The veteran is financially able to make 
payments towards his monthly expenses, including  his car 
insurance and mortgage or rent.  The veteran is expected 
to accord a debt to VA the same regard given to any other 
debt.  

The Board notes that the failure of the Government to 
insist upon its right to repayment of this debt would 
result in the veteran's unjust enrichment at the expense 
of the Government, and that the veteran in this case did 
not, according to the available record, change his 
position to his detriment as a result of the award of non-
service-connected pension benefits.

In a December 2001 statement, the veteran's representative 
has also argued that the veteran may not have completed 
the Financial Status Report properly.  While it is true 
that the first two reports were unsigned and incomplete, 
the last report submitted in August 2001 was signed and 
included a listing of monthly income, monthly expenses, 
and assets.  Moreover, the veteran has never asserted that 
the August 2001 report may be inaccurate.  Furthermore, 
the veteran has provided no other persuasive evidence 
showing that repayment of the debt would cause an undue 
hardship.  The Board finds, therefore, that under the 
principles of equity and good conscience, taking into 
consideration all of the specifically enumerated elements 
of 38 C.F.R. § 1.965(a), it would not be unfair to recover 
the overpayment indebtedness of $1,400.00.  The end result 
would not be unduly favorable or adverse to either the 
Government or the veteran.  

In closing, the Board acknowledges the veteran's honorable 
World War II service.  The Board also recognizes the 
health problems he and his spouse are suffering.  However, 
the evidence shows that he was paid VA pension benefits to 
which he was not entitled due to his failure to promptly 
inform VA of additional income.  The evidence also shows 
that he has the financial resources to repay the debt to 
the government without resulting in undue financial 
hardship to his family.  Under these circumstances, it 
would be against the purpose for which VA pension was 
established to waive collection of the debt.  

In reaching this determination, the Board is unable to 
find such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  38 U.S.C.A. § 5107(b). 


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

